DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/038,167 application filed July 17, 2018, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been fully considered.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  said claims are directed to an apparatus while claim 12 from which they depend is a method claim.  Appropriate correction is required.

Claim Interpretation
Applicant is reminded that “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a droplet generating device has been interpreted as “include[ing] a fluid reservoir 11, and a tip 12, from which the droplets can be dispensed” [see page 7 of instant application], wherein the tip 12 may be a pipette, more specifically, a micro-pipette.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the horizontal plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The terms "thermal stable" and "durable" in claims 9 and 18 are relative terms which render the claims indefinite.  The terms "thermal stable" and "durable" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Stable may mean “not readily altering in chemical makeup or physical state;” however, readily means “without much difficulty” and it is not clearly how much is much.  Durable means “able to exist for a long time without significant deterioration in quality or value;” however, long and significant are relative terms because they require something with which to compare.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note how a drop Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)] and “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al (US 2015/0375429 A1).
Butt et al discloses “a process [and device] for particle synthesis on a superamphiphobic or superoleophobic surface comprising at least the followings steps: a) providing a substrate having at least one superamphiphobic…surface, i.e. a surface exhibiting an apparent macroscopic contact angle of at least o with respect to 10l sized drops of liquids having a surface tension of not more than 0.06 N/m, in particular oils, alkanes, and aromatic compounds; b) providing drops of a liquid material to be solidified on said superamphiphobic….surface; c) maintaining the drops of a liquid material in contact with said at least one superamphiphobic or superoleophobic surface while the solidification of the liquid material to be solidified takes place and particles are formed, wherein the solidification of the liquid material is induced by at least one of the following: evaporation of at least one organic component of the liquid material, one or more phase transitions, cooling, exposure to radiation, e.g. visible light, UV or electron beam, or combining reactants to initiate a chemical reaction, in particular a polymerization reaction” [abstract].  Note that superamphiphobic is defined by Butt et al as “an extremely low affinity or extremely high repellency for water as well as for liquids of low surface tension such as oils, alkanes, liquid crystals, surfactant-containing solutions, alcohol-containing solutions, etc.” [paragraph 0009].  Therefore, the substrate of the reference corresponds to the droplet rolling part of the instant application and the superamphiphobic surface corresponds to the omniphobic- or superomniphobic-coated plate of the same.  Butt et al also discloses “[t]he size and shape of the particles obtainable with the process of the invention are not especially limited. The particles may be essentially spherical, elliptical or asymmetric particles. In a preferred embodiment, the particles are essentially spherical particles, i.e. particles having a ratio of the largest diameter to the smallest diameter dmax/dmin in the range from 1 to 1.5, more specifically from 1 to 1.2 or from 1 to 1.1 or even from 1 to 1.05” [paragraph 0070].  With respect to the recited droplet generating device in instant claim 1, see, e.g., the inkjets in figure 3C and discussed in paragraphs 0059 & 0060 or the pipette discussed in Example 1 [paragraph 0125: “[t]he mixture was applied to the surface using a pipette (drops had a diameter of 2-2.5 mm)”].  With respect to the recitation in instant claim 1 “wherein the droplets move from one spot of the droplet rolling part to another sport before reaching the beads collector,” see Figures 3A and 3C noting the movement of drops and the drying thereof while heating along the superamphiphobic layer(s).  Also, note the discussion of moving drops in Example 1 of mixtures 2 and 3: “[t]he deposited drop was moved by two-dimensional shaking” [paragraph 0131] and “[w]ith increasing viscosity the amplitude of the movement of the drop decreased and an increasing rpm was needed to keep the drop moving. In this case, 300 rpm were keep the drop in movement” [paragraph 0133].  With respect to the beads collector, see the same in Figure 3C and the teaching of the watch glass in paragraph 0069 of the reference, which is discussed below.
With respect to claim 2, see the fluid reservoirs depicted in Figures 3A and 3B.
With respect to claim 3, see figures 3A and 3C and claim 4 [“rolling on a tilted surface”].
With respect to claim 6, Butt et al discloses “heating the substrate [or] the superamphiphobic…surface, or the superamphiphobic…surface and the substrate. For example, the substrate or the superamphiphobic…surface can be put on a hot plate. The substrate can also be heated electrically, using light or IR radiation” [paragraph 0065].  The hot plate corresponds to the heating element of the instant application.
With respect to claims 10 and 11, Butt et al teaches “a movement of the drops is generated by keeping them on a curved substrate (e.g. a parabolic watch glass) and applying a circular motion by vibrating the substrate or by letting the particle roll down a superamphiphobic…tilted plane. A tilt of only few degrees (less than 20o, in general even less than 10o) is sufficient to keep drops and the particles rolling” [paragraph 0069; see also Figure 4A].  Note in Figure 4A, the watch glass is superamphiphobic and heated by UV radiation.  In such an embodiment, the superamphiphobic tilted plane may correspond to the droplet rolling part and the base of the watch glass may correspond to the beads collector.
With respect to claims 14 and 15, note the heating to a temperature of 100o C [paragraph 0120].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butt et al (US 2015/0375429 A1).
With respect to claim 3, it is well known that the size or diameter of drops is related to the volume of liquid.
With respect to claim 5, note that a horizontal plane between 0 and 90 degrees appears to cover all options.  Therefore, a tilted surface is obviously between 0 and 90 degrees. 
With respect to claim 16, Butt et al discloses “[t]he average particle diameter is in the range of 0.5 m to 5 mm, preferably between 1 m to 3 mm and even more preferably between 5 m to 0.5 mm [paragraph 0071].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duncan et al (US 2016/0128193 A1), which discloses “controlling a size of liquid droplets based at least in part on a volume deposited by an inkjet nozzle” [claim 68].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
February 3, 2021